Electronically Filed
                                                      Supreme Court
                                                      SCAD-12-0000726
                                                      14-JAN-2013
                                                      01:24 PM



                          SCAD-12-0000726

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                vs.

                LAWRENCE EDWIN CONDIT, Respondent.


                        ORIGINAL PROCEEDING
                         (ODC 11-017-8941)

                               ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Upon consideration of the August 22, 2012 petition from

 the Office of Disciplinary Counsel (ODC) seeking a notice and

 order for reciprocal discipline upon Respondent Lawrence Edwin

 Condit, Respondent Condit’s response, this court’s October 9,

 2012 order directing the Disciplinary Board of the Supreme Court

 of the State of Hawai#i to seek the consent of both parties to

 the imposition of a private reprimand, ODC’s subsequent consent,

 the service of the October 9, 2012 order upon Respondent Condit,

 and his lack of response, this court finds that, on April 28,

 2010, the Probable Cause Panelist of the State Bar of Arizona

 imposed upon Condit an informal reprimand, a two-year period of
probation, costs, and further training, in light of Respondent

Condit’s breach of client confidences, continuing representation

of a client while engaged in litigation against that same client,

and failure to timely return client files, in violation of Rules

1.6(a), 1.7(a)(2), and 1.16(d) of the Arizona Rules of

Professional Conduct, and which, if committed in this

jurisdiction, would constitute violations of Rules 1.6(a),

1.7(b), and 1.16(d) of the Hawai#i Rules of Professional Conduct

(HRPC).   In addition, this court finds Respondent Condit in

violation of HRPC Rule 8.4(d) for his failure to cooperate during

the course of a disciplinary proceeding for his failure to

respond to this court’s October 9, 2012 order.   In his earlier

submission, Condit did not demonstrate any conditions set forth

in Rule 2.15(c) of the Rules of the Supreme Court of the State of

Hawai#i (RSCH) exist that would counsel against the imposition of

reciprocal discipline.   Therefore, reciprocal discipline,

pursuant to RSCH Rule 2.15(c) and (d), being authorized and

justified,

           IT IS HEREBY ORDERED that Respondent Lawrence Edwin

Condit is publicly censured, pursuant to RSCH Rule 2.3(a)(3).

           IT IS HEREBY FURTHER ORDERED that Respondent Condit

shall pay all costs of the proceedings, as approved upon a timely

submission of a bill of costs, as prescribed by RSCH Rule 2.3(c).




                                 2
          IT IS FINALLY ORDERED that, in light of the public

nature of the discipline imposed, the clerk shall re-classify the

proceedings as public.

          DATED:   Honolulu, Hawai#i, January 14, 2013.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack




                                 3